 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   JULIO MIER-GALLEGOS
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No. 1:18-mj-00104-SAB
12                   Plaintiff,                         STIPULATION TO VACATE TRIAL DATE
                                                        AND SET CHANGE OF PLEA
13           vs.                                        ORDER
14   JULIO MIER-GALLEGOS,                               DATE: January 16, 2020
                                                        TIME: 10:00 a.m.
15                   Defendant.                         JUDGE: Hon. Stanley A. Boone
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Special Assistant United States Attorney William Taylor, counsel for plaintiff, and

20   Assistant Federal Defender Matthew Lemke, counsel for defendant Julio Mier-Gallegos, that the

21   trial date currently set for January 9, 2020, be vacated and that a change of plea hearing be set

22   before the Honorable Stanley A. Boone on January 16, 2020, at 10:00 a.m.

23          The parties have reached an agreement to resolve this case. As a result, the January 9,

24   2020 trial date is no longer necessary. Accordingly, the parties jointly request that the trial date

25   be vacated and that the matter be set for a change of plea hearing on January 16, 2020, at 10:00

26   a.m. before this Court.

27   \\

28   \\
 1                                               Respectfully submitted,
 2                                               MCGREGOR W. SCOTT
                                                 United States Attorney
 3
 4   Date: December 17, 2019                     /s/ William Taylor
                                                 WILLIAM TAYLOR
 5                                               Special Assistant United States Attorney
                                                 Attorney for Plaintiff
 6
 7                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 8
 9   Date: December 17, 2019                     /s/ Matthew Lemke
                                                 MATTHEW LEMKE
10                                               Assistant Federal Defender
                                                 Attorney for Defendant
11                                               JULIO MIER-GALLEGOS
12
13                                             ORDER
14            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the trial scheduled for
15   January 9, 2020, be vacated and a change of plea hearing be set for January 16, 2020, at 10:00
16   a.m.
17
18   IT IS SO ORDERED.
19   Dated:     December 20, 2019
20                                                    UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27

28
